DETAILED ACTION
Allowable Subject Matter
	Claims 1-12 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1, 5 and 9. More specifically, the prior art of record does not teach or suggest time difference information associated with a predetermined type of event which is sensed as a trigger to generate query information; and program instructions; and one or more processors that read the program instructions to: analyze a video captured by a camera and sense occurrence of the predetermined type of event; detect an object relating to the predetermined type of event in a part of the video which is captured at a timing, the timing being determined  based on a timing of detecting the occurrence of the predetermined type of event and the time difference information associated with the predetermined type of event, the time difference information being an amount of time from the timing of detecting the occurrence of the predetermined type of event to the timing at which the object relating to the predetermined type of event in the part of the video is captured; extract a feature of the detected object as the query information; collate the extracted feature with features stored in a database; and output a result of the collation, in combination with all other recited elements.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:
20180040241
pars. 99, 200
Event time ranges in video surveillance

pars. 27, 110, 165
Index video events based on type and time
20070291117
pars. 35, 44
Space and time-based video event detection


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/SYED H HASAN/Primary Examiner, Art Unit 2154